IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-20-00026-CV

                         EX PARTE LOWELL QUINCY GREEN


                                       Original Proceeding



                       OPINION AND PREFILING ORDER


Dear Mr. Green:

        By many different documents you have sent to this Court, it appears you have

attempted to sue someone for damages.1 You have sent these documents directly to this

Court making a variety of claims against a variety of persons. But this Court, the Tenth

Court of Appeals, is an appellate court. We have repeatedly told you, and held in

countless opinions, that we only have jurisdiction as an appellate court to review a final

judgment of a trial court.



1
 In this proceeding, we are unable to determine who you have attempted to sue for $15,000,000. You
mention four names: Governor Greg Abbott, Attorney General Ken Paxton, Attorney Courtney Brooke
Corbellas, and District Judge Matt Johnson. We are unable to determine which, if any, of these people
should be identified as a defendant, appellee, or real party in interest. Accordingly, we have styled this as
an original proceeding to facilitate the processing of this proceeding.
       When you file a claim directly with this Court seeking damages from someone, we

have no choice but to dismiss your claim because we have no jurisdiction to decide the

issue. You have done this so often, and we dismissed so many of your proceedings, that

you cannot believe that this type of complaint is going to be considered by this Court.

There is simply no good faith basis for you to believe that we can or will render a

judgment on the merits of your claim. In the past, we have even asked for clarification of

your pleading or an explanation of why we would have jurisdiction to consider it. We

have never received a response that is helpful for us to understand the basis of your

claims or your repeated filing of such claims directly in this Court.

       This Court has been extraordinarily patient with you. But this is the end. Your

document, which appears to have been signed on January 5, 2020 and which we received

on January 14, 2020, is the last such “complaint” that this Court will file. As with so many

other complaints that you have filed here, we dismiss this one also because there can be

no final judgment because you never filed this complaint in the trial court. Accordingly,

this proceeding is dismissed for want of jurisdiction.

       Pursuant to our inherent authority, the Court orders the Clerk of this Court to not

file any new claims, appeals, or other proceedings received from you until it has been

approved for filing by the Chief Justice of this Court or the designee of the Chief Justice

of this Court. The Clerk of this Court is further ordered to create a miscellaneous

documents file in which anything we receive from you will be placed after it is received


Ex Parte Green                                                                        Page 2
and reviewed, unless the Chief Justice or the designee of the Chief Justice orders it filed

as a new proceeding.2

       Your repeated action of filing numerous wholly frivolous claims that have no basis

in law or fact and asking this Court to take any action thereon leaves us no available

alternative.3 We find your repeated action in filing these frivolous proceedings has no

legitimate basis and is for the sole purpose of wasting this Court’s time and other

resources and to harass both this Court and the litigants that you purport to make claims

against.

       The manner and method of your conduct in filing these meritless proceedings here

may not fit within the statutory definition of a vexatious litigant, but by every non-

statutory definition, we find that is precisely what you are.

       In summary, the Clerk of this Court will no longer file your documents, or create

a new proceeding with you as the appellant/relator/petitioner/applicant, unless and until

the Chief Justice of this Court or the designee of the Chief Justice of this Court has

reviewed it and determined that it should be filed.

       We take no pleasure in taking this action. But at some point, we must take some



2
  This process will be utilized on your document dated January 14, 2020 and received on January 21, 2020
in which you appear to complain about and seek discovery from a number of persons and entities including
UTMB-CMC-TDJC, Texas Tech, Ken Paxton, Courtney Brooke Corbellas, Greg Abbott, Pamela Theikle,
Bryan Collier, Lorie Davis, Polunsky Unit, LVN A. Lindley, LVN Kim Rend Fleisch, Dr. Carter, Dr. Baker,
Dr. Marks, Matt Johnson, and Jon Gimble.

3
 Attached to this Opinion and Prefiling Order is a copy of a prior order of the Court issued in another
proceeding on October 1, 2019 which lists the many proceedings that you have previously filed.
Ex Parte Green                                                                                   Page 3
action to protect our limited resources from waste and abuse so that persons with non-

frivolous claims may obtain the review to which they are entitled.

       You have the right to explain in a motion for rehearing why you feel we should

not take the above described actions at this time in response to what you have filed in

this proceeding and in previous proceedings filed in this Court. Your motion for

rehearing or a motion for extension of time to file a motion for rehearing must be filed by

March 19, 2020.




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Pet. dismissed
Opinion delivered and filed March 4, 2020
[OT06]




Ex Parte Green                                                                       Page 4
                                          APPENDIX




                           TENTH COURT OF APPEALS
Chief Justice                           McLennan County Courthouse
  Tom Gray                            501 Washington Avenue, Rm. 415
                                                                                             Clerk
Justices
                                          Waco, Texas 76701-1373                                Nita Whitener
   Rex D. Davis                Phone: (254) 757-5200     Fax: (254) 757-2822
   John E. Neill
                                                October 1, 2019


       Lowell Quincy Green
       TDCJ #00518622
       Polunsky Unit
       3872 FM 350 S
       Livingston, TX 77351

       RE:         Court of Appeals Number: 10-16-00438-CR, 10-16-00439-CR, 10-16-00440-CR
                   Trial Court Case Number: 2012-709-C2, 2012-790-C2, 2012-791-C2

       STYLE: Ex parte Lowell Quincy Green

               On September 6, 2019, we received a document filed by Lowell Quincy Green in appellate
       cause numbers 10-16-00439-CR and 10-16-00440-CR. We received an additional filing from
       Green in appellate cause number 10-16-00438-CR, on September 16, 2019. It is not clear from
       either of these documents as to the nature of Green’s complaints. Nevertheless, below is what we
       believe is a complete list of the proceedings that Green has initiated in this Court:

       Cause Number        Style of the Case            Tenth Court of Appeals    Mandate Issued
                                                        Judgment issued
       10-16-00409-CV      Green v. Honorable Matt      December 21, 2016         May 8, 2017
                           Johnson
       10-16-00421-CV      Green v. District Attorney   January 11, 2017          May 8, 2017
                           Abel Reyna & Sterling
                           Harmon
       10-16-00422-CV      Green v. State of Texas,     January 11, 2017          May 8, 2017
                           Lorie Davis, David
                           Gutierrez, and Warden
                           Kato
       10-16-00438-CR      Ex parte Green               January 11, 2017          April 11, 2017
       10-16-00439-CR
       10-16-00440-CR

     Ex Parte Green                                                                      Page 5
 10-17-00004-CV       Green v. Honorable Matt      March 15, 2017             May 16, 2017
                      Johnson, City of Waco,
                      Detective Manuel Chavez,
                      Officer Jason Davis,
                      Officer Erin Newton,


                    Office Craig Stone, District
                    Attorney Abel Reyna,
                    Brandon Luce, and
                    Lawrence E. Johnson
 10-17-00010-CV     Green v. Lorie Davis &         March 8, 2017              May 9, 2017
                    David Gutierrez
 10-17-00024-CV     Green v. Lawrence E.           February 15, 2017          May 18, 2017
                    Johnson & Stan Schwieger
 10-17-00066-CV     In re Green                    March 22, 2017             N/A
 10-17-00198-CV     Green v. Lorie Davis &         September 6, 2017          December 27, 2017
                    David Gutierrez
 10-17-00304-CR     Green v. The State of          October 25, 2017           December 22, 2017
                    Texas
 10-17-00327-CR   & Ex parte Green                 October 25, 2017           December 22, 2017
 10-17-00328-CR
 10-17-00362-CV       Green v. Lorie Davis &       December 13, 2017          April 16, 2018
                      Davis Gutierrez
 10-17-00367-CV       In re Green                  November 22, 2017          N/A
 10-17-00423-CR       In re Green                  January 3, 2018            N/A
 10-18-00045-CV       Green v. The Honorable       Case transferred to 12th
                      Matt Johnson                 Court of Appeals
 10-18-00248-CV       In re Green                  Case transferred to 12th
                                                   Court of Appeals
 10-19-00017-CR       In re Green                  January 30, 2019           N/A
 10-19-00046-CV       Green v. The Department      March 20, 2019             May 21, 2019
                      of Corrections
 10-19-00047-CV       Green v. Stan Schwieger &    April 3, 2019              June 4, 2019
                      Lawrence E. Johnson
 10-19-00055-CV       In re Green                  February 27, 2019          N/A
 10-19-00056-CV       Green v. The State of        April 3, 2019              June 4, 2019
                      Texas, et al.
 10-19-00100-CV       Green v. Brandon Luce,       April 3, 2019              June 4, 2019
                      Abel Reyna, Landon
                      Ramsey & Lawrence E.
                      Johnson
 10-19-00101-CV       Green v. Courtney Brooke     April 3, 2019              June 4, 2019
                      Corbello, Greg Abbott, &
                      W. Ken Paxton
 10-19-00106-CV       Green v. Lawrence            April 3, 2019              June 4, 2019
                      Johnson, the City of Waco,
                      Jon Gimble, McCreary,
                      Veselka, Braggs & Allen,
                      P.C., Robert L. Meyer &
                      Linda Barnes



Ex Parte Green                                                                       Page 6
         As shown above, appellate cause numbers 10-16-000438-CR, 10-16-00439-CR, and 10-
 16-00440-CR were dismissed for want of jurisdiction on January 11, 2017, and the mandate issued
 on April 11, 2017. Despite this, Green has made it a habit to continually raise the same incoherent
 and incomprehensible issues in appellate cause numbers that have been resolved and closed. We
 have informed Green on numerous occasions that we lack jurisdiction over suits originally filed in
 this Court. See, e.g., Green v. State, No. 10-19-00056-CV, 2019 Tex. App. LEXIS 2657, at **1-2
 (Tex. App.—Waco Apr. 3, 2019, no pet.) (mem. op.). However, Green has responded by
 repeatedly filing additional original suits in this Court raising the same incoherent and
 incomprehensible issues, but merely changing the parties in the style of the case. These actions do
 not change the fact that we lack jurisdiction over Green’s original petitions filed in this Court. See
 Gregory v. Foster, 35 S.W.3d 255, 257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep.
 Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966) (noting that only final decisions of a trial
 court are appealable); see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
 (holding that an appeal may be taken only from a final judgment and certain interlocutory orders
 identified by statute). Furthermore, these actions have continued for the past three years and have
 wasted countless hours of scarce Court time and other resources.

         Therefore, we find Green’s actions to have caused a complete waste of judicial resources
 as to constitute an abuse of the judicial process for which Green may be sanctioned. See, e.g.,
 Green, 2019 Tex. App. LEXIS 2657, at **3-4. In accordance with our April 3, 2019 opinion, we
 hereby order the Clerk to provide notice of this order to the appropriate offices at the Texas
 Department of Criminal Justice, including the Correctional Institutions Division and the Parole
 Division, for consideration of the forfeiture of Green’s good-time credits pursuant to section
 498.0045(b) of the Texas Government Code. See id. at **4-5 (citing TEX. GOV’T CODE ANN.
 § 498.0045(b) (West 2012); Johnson v. Peeples, 399 S.W.3d 348, 352 (Tex. App.—Waco 2013,
 no pet.)).

         In addition to the foregoing, we inform Green that, absent legitimate claims, we will take
 no further action on any future filings. We will no longer respond to any of Green’s filings, absent
 any legitimate claims he may file. It is so ordered.

                                                       NITA WHITENER, CLERK

                                                       By:
                                                             Jessica Breda, Deputy Clerk

 CC:    Hon. Matt Johnson (DELIVERED VIA E-MAIL)
        Barry N. Johnson (DELIVERED VIA E-MAIL)
        Jon Gimble (DELIVERED VIA E-MAIL)
        Bryan Collier
        Lorie Davis
        Pamela Thiekle




Ex Parte Green                                                                          Page 7